UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4240
BERTINA MACKLIN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                            (CR-02-94)

                  Submitted: November 26, 2003

                      Decided: December 19, 2003

        Before SHEDD and DUNCAN, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Craig W. Sampson, SAMPSON LAW FIRM, P.L.C., Richmond, Vir-
ginia, for Appellant. Sara Elizabeth Flannery, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia; Captain Ran-
dall Warrick Bentley, OFFICE OF THE JUDGE ADVOCATE, Fort
Lee, Virginia, for Appellee.
2                     UNITED STATES v. MACKLIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bertina Macklin appeals her convictions and 120-month sentence
for assault with intent to commit murder, a violation of 18 U.S.C.
§ 113(a)(1) (2000); assault with a dangerous weapon, a violation of
18 U.S.C. § 113(a)(3) (2000); and assault resulting in serious bodily
injury, a violation of 18 U.S.C. § 113(a)(6) (2000). Counsel for Mack-
lin has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), in which he states there are no meritorious grounds for
an appeal, but presenting three issues for review. Although notified
of her right to file a supplemental brief, Macklin has not done so. The
Government declined to file a brief.

   First, Macklin contends that the evidence at trial was insufficient
to support the jury’s verdicts. In determining whether sufficient evi-
dence supports a conviction, the appropriate inquiry is whether, tak-
ing the evidence in the light most favorable to the government, any
reasonable trier of fact could have found the defendant guilty beyond
a reasonable doubt. See Glasser v. United States, 315 U.S. 60, 80
(1942). This court "must consider circumstantial as well as direct evi-
dence, and allow the Government the benefit of all reasonable infer-
ences from the facts proven to those sought to be established." United
States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). The jury ver-
dict must be upheld if there is substantial evidence to support it. See
id.; see also United States v. Murphy, 35 F.3d 143, 148 (4th Cir.
1994). A defendant challenging the sufficiency of the evidence faces
a heavy burden. See United States v. Beidler, 110 F.3d 1064, 1067
(4th Cir. 1997). With these standards in mind, and after reviewing the
record, we conclude that the evidence was sufficient to support Mack-
lin’s convictions.

  Next, Macklin objects to the district court’s refusal to depart down-
ward at sentencing on the grounds of Macklin’s physical health, the
                      UNITED STATES v. MACKLIN                         3
victim’s conduct, and because she asserts that this case presents
unusual circumstances not taken into consideration in the formulating
of the Sentencing Guidelines. Because Macklin has not shown that
the district court’s refusal to depart was based on a mistaken belief
that it lacked the authority to do so, see United States v. Bayerle, 898
F.2d 28, 30-31 (4th Cir. 1990), we find that the district court’s deci-
sion is not subject to appellate review.

   Finally, Macklin contests the district court’s decision to allow the
admission of evidence of other acts, pursuant to Fed. R. Evid. 404(b).
Macklin argues that the Government’s notice to her of its intent to use
this evidence came unreasonably late. We disagree. Moreover, this
court reviews a district court’s determination of the admissibility of
evidence under Rule 404(b) for an abuse of discretion. See United
States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997). We conclude that
the district court did not abuse its discretion.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Macklin’s convictions and sentence. This court requires
that counsel inform his client, in writing, of her right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED